Citation Nr: 0800324	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-33 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 to July 1983 and from November 1990 to June 1991.  
He served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and, in 
claims for disability compensation, provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran contends that he has chronic right 
shoulder pain as a result of an injury during his first 
period of active service.  Service medical records show he 
strained his right deltoid and pectoral muscles during 
training in October 1981.  Reports dated in January 1982 and 
July 1982 noted complaints of right shoulder pain.  Although 
there is no medical evidence of a present right shoulder 
disability, the competent evidence of record includes report 
of persistent symptoms of a right shoulder disability.  
Therefore, the Board finds a VA examination is required.

The veteran also claims that he has PTSD as a result of his 
experiences in the Persian Gulf War.  Records show he 
received awards and medals for service in Southwest Asia 
without indication of combat service.  The veteran has 
provided no information as to any specific stressor, but has 
requested that his Vet Center and VA treatment records be 
obtained to substantiate his claim.  The available medical 
record includes diagnoses of PTSD without opinion as to 
etiology.  There is no indication of any recent attempt to 
obtain his Vet Center treatment records.  The Board finds 
that, if available, these records must be obtained and that 
if a verifiable stressor is identified additional development 
may be required.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for PTSD or a right 
shoulder disorder.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Appropriate 
efforts should be taken to obtain copies 
of the Vet Center and VA treatment 
records identified by the veteran.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
an examination for an opinion as to 
whether he has a present right shoulder 
disability as a result of an injury 
during active service.  The claims folder 
must be made available to the examiner 
for review, and the examination report 
should indicate whether the claims file 
was reviewed.  For each diagnosis 
involving the right shoulder, the 
examiner should provide an opinion 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is related to 
a disease, injury, or event during the 
veteran's active military service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran should be given another 
PTSD stressor questionnaire and the 
opportunity to complete and return the 
document.  Thereafter, if sufficient, 
verifiable information is received, 
verify the events as described by the 
veteran.  If there is insufficient 
information to ask for verification of 
the stressor(s), document why an attempt 
to verify stressor(s) was not made.  

4.  If, and only if, a claimed stressor 
is verified the veteran should be 
scheduled for an examination for PTSD.  
The examiner should be informed as to 
which of the claimed stressors has been 
verified.  All indicated tests and 
studies are to be performed.  Based on a 
review of the record, and examination of 
the veteran, and considering the 
identified stressors, the examiner should 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
the veteran has PTSD (under DSM-IV 
criteria) related to a verified event in 
service.  The claims folder must be made 
available to the examiner for review. All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  After completion of the above, the 
issues on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


